NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SACRAMENTO MUNICIPAL UTILITY
DISTRICT,
Petiti0ner.
Misce1laneous Docket No. 931
On Petition for Writ of Mandamus to the United
States Court of Federa1 Claims in case n0. 98-CV-488,
Judge Susan G. Braden.
ON PETITION FOR WRIT OF MANDAMUS
Before NEWMAN, FRIEDMAN, and LoUR1E, Circu,i.t Judges.
LOURIE, Circu,it Judge.
0 R D E R
The SacraInento Municipal Uti1ity DistriC1; (“SMUD”)
petitions for a writ of mandamus to direct the United
States, Court of Federa1 C1aims to lift the stay preventing
entry of final judgment pursuant to its Memorandu1n
Opinion in Sacram,en,to Mun. Util. Dist. v. United States,
No. 98-488C, 2009 WL 5197854 (Fed. C1. 2009) (“SMUD
V"), awarding damages for mitigation costs to SMUD.
Respondent, the United States, opposes.

lN RE SACRAMENTO MUNICIPAL UTILlTY 2
Petitioner, Sl\/lUD, a public nuclear utility that owned
a decon1rnissioned nuclear power plant, sued the United
States for breach of a Department of Energy (DOE) stan-
dard contract for disposal of spent nuclear fuel (SNF) and
high-level radioactive waste (HLW) and for taking with-
out just compensation After a complicated series of
adjudications, discussed briefly below, the trial court
awarded SMUD mitigation damages totaling $53,159,863,
for a period of time up to and including December 31,
2003. Icl. at *9 and n.5. HoweVer, the trial court then
stayed the execution of that judgment, pending resolution
of a separately pending case filed by SMUD seeking
damages for breach of the standard contract from J anu-
ary 2004 onward. 101 at *10.
Under the Nuclear Waste Policy Act (NWPA) of 1982,
42 U.S.C. § 10101, et seq., the federal government as-
sumed the legal duty to "proVide for the permanent dis-
posal” of SNF and/or HLW from utilities across the
country by providing for the long-term storage of such
material See Sacramento Mun. Util. Dist. u. United
States, 63 Fed. C1. 495, 496 (Fed. Cl. 2005) ("SMUD l")
(citing 42 U.S.C. § 10131(a)(4) and (b)(2)). The NWPA
required DOE to enter into standard contracts with the
generators and owners of SNF and HLW by June 30,
1983, that required DOE to accept, transport and dispose
of such materials. Id. The standard contract required
DOE to commence disposal of SNF no later than January
31, 1998. Id. at 497 (citing 41 U.S.C. § 10222(5)(B)). ln
eXchange, the contract obligated the generators and
owners to pay removal and disposal fees into the Nuclear
Waste Fund. Id.
SMUD and DOE entered into the DOE Standard Con-
tract on June 14, 1983. Id. at 498. On June 7, 1989,
SMUD permanently shut down its Rancho Seco nuclear
plant and assumed the costs of storing the SNF, first in a
wet pool facility, and later in a less expensive dry storage

3 IN RE SACRAMENTO MUNICIPAL UTlLITY
facility that it began to construct in 1991. Id. For the
relevant time period involved here, the government has
not accepted any SNF for storage from SMUD, due to the
lack of an appropriate federal repository. Id. Thus,
SMUD brought a breach of contract and takings action in
the Court of Federal Claims and was awarded mitigation
damages for certain costs incurred from May 15, 1997 to
December 31, 2003. Sacrocmento Mun. Util. Dist. u.
United States, 70 Fed. Cl. 332, 367-78 (Fed. Cl. 2006)
(“SMUD Il"). In a subsequent proceeding, the amount of
damages was determined to be $39,796,234. Sacramento
Mun. Util. D1lst. u. United States, 74 Fed. Cl. 727, 735
(Fed. Cl. 2006) (“SMUDIIl"). An appeal was taken to this
court, which reversed-in-part and remanded SMUD II
and III for re-calculation of the damages amount in light
of certain factors and disallowance of certain government
offsets. Sacramento Mun. Util. Dist. v. United States, 293
Fed. Appx. 766, 768 (Fed. Cir. 2008) (“SMUD IV"). On
remand, the Court of Federal Claims held an evidentiary
hearing and recalculated the amount of darnages, taking
into account the factors set forth on remand and restoring
certain offsets, arriving at an amount of $53,159,863.1
SMUD V, at *9. The government did not contest that
SMUD established the damages with reasonable cer-
tainty; hoWever, it argued that the trial court should also
determine the amount saved by SMUD by closing the wet
pool storage facilities and moving the SNF to the less
expensive dry storage facilities from 2004 to 2008, and
1 This amount of damages is the total of the
trial court’s previous damage award of $39,796,234 in
SMUD III, combined with the restoration of $13,363,629
in offsets that were ordered in SMUD IV. See SMUD V,
at 9.

IN RE SACRAMENTO MUNICIPAL UTILlTY 4
that SMUD’s damages award should be offset by this
amount.2 Id. at *9.
Meanwhile, SMUD filed a separate action for dam-
ages in an unspecified amount from January 1, 2004
forward, Sacramento Mun. Util. Dist. v. United States,
Case No. 09-587C (Dec. 4, 2009). SMUD V, at *10. The
Court of Federal Claims declined the governments re-
quest to offset SMUD’s damages by the amount of wet-
pool savings in the present action for several reasons,
including: (1) the government failed to raise the issue at
trial, waiting until the case had been remanded; (2) the
Federal Circuit remand did not direct the court to con-
sider such savings; and (3) the parties had previously
stipulated that the scope of the present proceeding was
limited to damages incurred through December 31, 2003.
Id. at *9. Thus, the trial court determined that it was
proper to account for any offset due to wet-pool savings
from 2004-2008 in SMUD’s later proceeding covering this
time period Id. at *10. Nevertheless, the trial court
stayed the execution of judgment at the request of the
government. Id. The trial court reasoned that its stay
was necessary "in the interests of justice,” because it
found that the government had a legitimate concern "that
the amount of costs SMUD may seek in the next proceed-
ing will not be sufficient to allow the Government to
recoup the amount of SNF wet pool savings realized from
2004-2008." Id. SMUD disputes that the government’s
3 The Court of Federal Claims further noted
that "$4,196,360 in savings SMUD realized in 2004 from
decommissioning the wet pool should be offset against the
costs SMUD incurred that year." SMUD V, at * 9 (citing
SMUD II, 70 Fed. Cl. at 37 5). lt is not entirely clear from
the court’s opinion in SMUD V whether this amount has
already been accounted for in the $53,159,863 damages
award, since the government seems to request that this
amount be "prospectively" applied for "each of the years
2004-2008." Id.

5 IN RE SACRAMENTO MUN1CIPAL UTlLlTY
offsets will amount to more than the amount of damages
sought in the second law suit.
SMUD moved the trial court to lift the stay and allow
for entry of the final judgment. The trial court denied
SMUD’s request, stating that it did not believe that it had
authority to lift the stay at this point in the proceeding,
and further suggesting that SMUD seek mandamus
review. (EXhibit C, Transcript of Status Conf. of Feb. 26,
2010, at pp. 9-14).
SMUD petitions this court for mandamus to compel
the trial court to lift the stay and allow for entry of the
judgment. According to SlV.[UD, the trial court’s stay is
indefinite and, due to the unavailability of pre-judgment
interest, there is irreparable harm caused by the delay as
the value of its judgment is continually decreasing with
the passage of time. SMUD also argues that it has no
other means of relief The government argues that the
stay is temporary and within the discretion of the trial
court. Furthermore, the government argues that Sl\/lUD’s
second damages claim could be resolved in an efficient
and expeditious manner.
Mandamus is a drastic remedy reserved for extraor-
dinary situations. See Allied Chemical corp. u. Daiflon,
Inc., 449 U.S. 33, 34 (1980). “The federal courts tradi-
tionally have used the writ only ‘to confine an inferior
court to a lawful exercise of its prescribed jurisdiction or
to compel it to exercise its authority when it is its duty to
do so."’ Gu,lfstream Aerospace Corp. v. Mayacamas Corp.,
485 U.S. 271, 289 (1988) (quoting R0che 1). Evaporated
Milk Ass’n, 319 U.S. 21, 26 (1943)). The burden is on the
petitioner to establish that its right to issuance of the writ
is clear and indisputable, Allied, 449 U.S. at 35, and that
there is no other adequate remedy to attain the desired
relief. Mallard u. United States District Court, 490 U.S.
296, 309 (1989).

IN RE SACRAMENTO MUNlCIPAL UTlLITY 6
lt is undisputed that a trial court has discretion to
stay proceedings in exercising its inherent authority to
control the disposition of its cases. See Lanolis v. North
Am. Co., 299 U.S. 248, 254-55 (1936). The trial court’s
discretion is not without bounds however. See Henoller o.
United States, 952 F.2d 1364, 1380 (Fed. Cir. 1991). A
stay that is "so extensive that it is ‘immoderate or indefi-
nite’ may be an abuse of discretion." The C'herokee Nation
of Oklahoma u. United States, 124 F.3d 1413, 1416 (Fed.
Cir. 1997) (quoting Lcmdis, 299 U.S. at 257). A trial court
may abuse its discretion if it issues "a stay of indefinite
duration in the absence of a pressing need." Iol. (quoting
Landis, 299 U.S. at 255). The trial court~must first iden-
tify a pressing need for the stay, and then balance those
interests against interests frustrated by the action.. Id.
Here, SMUD argues that the trial court’s stay is in-
definite. However, as the government notes, SMUD has
some control in that it may litigate and resolve its second
claim in an efficient and expeditious manner and avoid
delays to the extent possible. Furthermore, this case is
unlike that of Cherokee, where the trial court stayed the
lndian tribes’ action seeking damages for the govern-
ment’s alleged mismanagement of tribal lands pending
prosecutions of an unknown number of quiet title actions
against numerous third parties. Iol. at 1415. There is
only one other pending action here, and that action was
initiated by SMUD. SMUD has some control over the
second proceeding and there will be a finite time period
for its resolution Thus, this situation is more analogous
to a stay of an action pending resolution of a related
action. See, e.g., Gould v. Control Laser C'orp., 705 F.2d
1340, 1341 (Fed. Cir. 1983) (l1olding that the stay of a
district court patent proceeding pending reexamination of
the patent in the Patent and Trademark Office was not
"for such a protracted or indefinite period as to render its
issuance an abuse of discretion”).

7 IN RE SACRAMENTO MUNICIPAL UTILITY
Furthermore, the trial court in this case identified a
"pressing need" for the stay, that the government has a
legitimate concern that the amount requested by SMUD
in the next action may not be sufficient "to allow the
government to recoup the amount of SNF wet pool sav-
ings realized from 2004-2008.” SMUD 1/at *10. The trial
court was aware that the stay would impose a hardship
on SMUD, and suggested that the parties stipulate that
SMUD is entitled to receive a judgment minus the esti-
mated amount of the government offset ($20,981,800).
However, the parties have not entered into any such
stipulation Id. at *1O n.7.
In conclusion, the trial court identified a pressing
need for the stay of execution of judgment and the stay is
not for such a protracted period of indefinite amount of
time that it constitutes an abuse of discretion. Further-
more, given the extraordinary nature of this relief, we
decline to exercise our mandamus authority at this time
without prejudice to the petitioners seeking another writ
of mandamus should there be unreasonable delay in
resolving the next action.
Accordingly,
IT ls 0RDERED THAT:
The petition for a writ of mandamus is denied.
FOR THE COURT
SEP 1 6 mm /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Howard N. Cayne, Esq.
Scott R. Damelin, Esq.
24
5 men
U.S. COURT OF APPEALS FOR
THE FEDERAL CIRCU|T
SER l 5 2010
.lAN l'|0R.BALY
CLERK